Attachment to Advisory Action
The Amendments filed 14 December 2021 will not be entered because they raise the issue of new matter.  Claims 1, 4 and 18 the composition comprise:
 . . .an energy density of 494 kcal per 100 g of the nutritional composition, 11 g carbohydrates per 100 kcal of the nutritional composition, 2.8g free amino acids per 100 kcal of the nutritional composition, a total lipid amount of 5g per 100 kcal of the nutritional composition, 15 µg folic acid per 100kcal of the nutritional composition, a calcium / phosphorus ratio of 1.5:1, maltodextrin, DHA in an amount of 0.32% of the lipids, and the ARA in an amount of 0.32 % of the lipids

There is not support in the specification and/or claims as originally filed to claim a particular composition with (a) maltodextrin; (b) the specifically claimed energy density; (c) the specifically claimed amount of carbohydrate, free amino acid, total lipid, folic acid, DHA and ARA; and (d) the specifically claimed ratio of calcium/phosphorus.  While Table 1 of the present specification (page 19-20) shows one specific example of an infant formula comprising 2.75 g/100 kcal free amino acids, 4.9 g/100 kcal fat, 11 g/100 kcal carbohydrate and a ratio of calcium: phosphorus of 1.5:1, the example does not include the precisely claimed amount of folic acid, DHA and ARA; and does not comprise maltodextrin.  In fact, the specific example of Table 1 shows a specific composition comprising 0.22% of the total lipids are DHA, 0.22% of the total lipids are ARA , and folic acid in an amount of 11 ug/100 kcal of the nutritional composition.  
	Applicants submit that each of the amendments is within the ranges disclosed in the originally filed specification and/or claims.  Applicants cite In re Werthem “when the claimed range is subsumed within a range disclose in the original specification, the PTO must present a sufficient reason to doubt that the broader described range does not also describe the somewhat narrower range.”
	However, in this case, Applicants submit the claimed values are critical.  Applicants submit “proteins, carbohydrates, lipids, vitamins, minerals and other complex molecules all 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH A GWARTNEY whose telephone number is (571)270-3874. The examiner can normally be reached M-F: 8 a.m. - 4 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Donald (Larry) Tarazano can be reached on 571-272-1515. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 

ELIZABETH A. GWARTNEY
Primary Examiner
Art Unit 1759



/ELIZABETH GWARTNEY/Primary Examiner, Art Unit 1759